DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a module configured to output data indicative of an activation state of the detection assembly in claims 1, 8, 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over BRANCH (US 2013/0247814) in view of TRAN ET AL. (hereinafter “TRAN”) (US 2017/0232300).

With respect to Claim 1, BRANCH teaches:
a housing enclosing a detection assembly, the detection assembly configured to detect an acceleration event (See Figs. 1A-2B; See PARA 0022-0039); 
a module configured to output data indicative of an activation state of the detection assembly (See Figs. 1A-2B; See PARA 0022-0039). 
However BRANCH is silent to the language of:
logic configured to blockchain the data output by the module.
TRAN further teaches:
logic configured to blockchain data (See Figs. 13G, 14A; See PARA 0191-0265, 0714 blockchain).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify BRANCH to include logic configured to blockchain data.
One of ordinary skill in the art would have been motivated to modify BRANCH because it would be beneficial to improve security.

With respect to Claim 2, TRAN further teaches:
wherein 
the module comprises a radio-frequency identification (RFID) module (See Figs. 13G, 14A; See PARA 0191-0265, 0714 RFID).  
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify BRANCH to include wherein the module comprises a radio-frequency identification (RFID) module.
One of ordinary skill in the art would have been motivated to modify BRANCH because it would be beneficial to improve security.

With respect to Claim 3, TRAN further teaches:
wherein 
the logic is configured to encrypt the data output by the module (See Figs. 13G, 14A; See PARA 0191-0265, 0714 encrypted).  
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify BRANCH to include wherein the logic is configured to encrypt the data output by the module.
One of ordinary skill in the art would have been motivated to modify BRANCH because it would be beneficial to improve security.

With respect to Claim 4, TRAN further teaches:
wherein 
the logic is configured to digitally sign the data (See Figs. 13G, 14A; See PARA 0191-0265, 0714 sign).  
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify BRANCH to include wherein the logic is configured to digitally sign the data.
One of ordinary skill in the art would have been motivated to modify BRANCH because it would be beneficial to improve security.

With respect to Claim 5, TRAN further teaches:
wherein the module comprises an RFID module, and wherein the logic is configured to create a piece of blockchain data each time the RFID module is energized (See Figs. 13G, 14A; See PARA 0191-0265, 0714 RFID…blockchain).  
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify BRANCH to include wherein the module comprises an RFID module, and wherein the logic is configured to create a piece of blockchain data each time the RFID module is energized.
One of ordinary skill in the art would have been motivated to modify BRANCH because it would be beneficial to improve security.

With respect to Claim 6, TRAN further teaches:
wherein 
the logic is configured to create a piece of blockchain data based on a unique identifier assigned to the indicator (See Figs. 13G, 14A; See PARA 0191-0265, 0714 identifier).  
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify BRANCH to include wherein the logic is configured to create a piece of blockchain data based on a unique identifier assigned to the indicator.
One of ordinary skill in the art would have been motivated to modify BRANCH because it would be beneficial to improve security.

With respect to Claim 7, TRAN further teaches:
wherein 
the logic is configured to create a piece of blockchain data based on an identifier associated with an object to which the impact indicator is associated (See Figs. 13G, 14A; See PARA 0191-0265, 0714 impact).  
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify BRANCH to include wherein the logic is configured to create a piece of blockchain data based on an identifier associated with an object to which the impact indicator is associated.
One of ordinary skill in the art would have been motivated to modify BRANCH because it would be beneficial to improve security.

With respect to Claim 8, BRANCH teaches:
a housing enclosing a detection assembly, the detection assembly configured to detect an acceleration event (See Figs. 1A-2B; See PARA 0022-0039); 
a module configured to output data indicative of an activation state of the detection assembly (See Figs. 1A-2B; See PARA 0022-0039). 
However BRANCH is silent to the language of:
logic configured to encrypt the data output by the module.
TRAN further teaches:
logic configured to encrypt data (See Figs. 13G, 14A; See PARA 0191-0265, 0714 encrypt).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify BRANCH to include logic configured to encrypt data.
One of ordinary skill in the art would have been motivated to modify BRANCH because it would be beneficial to improve security.

With respect to Claim 9, TRAN further teaches:
wherein 
the logic is configured to timestamp the data (See Figs. 13G, 14A; See PARA 0191-0265, 0714 time stamp).  
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify BRANCH to include wherein the logic is configured to timestamp the data.
One of ordinary skill in the art would have been motivated to modify BRANCH because it would be beneficial to improve security.

With respect to Claim 10, TRAN further teaches:
wherein 
the logic is configured to create a piece of blockchain data using a unique identifier (See Figs. 13G, 14A; See PARA 0191-0265, 0714 identifier).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify BRANCH to include wherein the logic is configured to create a piece of blockchain data using a unique identifier.
One of ordinary skill in the art would have been motivated to modify BRANCH because it would be beneficial to improve security.

With respect to Claim 11, TRAN further teaches:  
wherein 
the logic is configured to create a piece of blockchain data based on a unique identifier assigned to the indicator (See Figs. 13G, 14A; See PARA 0191-0265, 0714 blockchain). 
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify BRANCH to include wherein the logic is configured to create a piece of blockchain data based on a unique identifier assigned to the indicator.
One of ordinary skill in the art would have been motivated to modify BRANCH because it would be beneficial to improve security. 

With respect to Claim 12, TRAN further teaches:
wherein 
the logic is configured to digitally sign the data output by the indicator (See Figs. 13G, 14A; See PARA 0191-0265, 0714 sign).  
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify BRANCH to include wherein the logic is configured to digitally sign the data output by the indicator.
One of ordinary skill in the art would have been motivated to modify BRANCH because it would be beneficial to improve security.

With respect to Claim 13, BRANCH teaches:
a housing enclosing a detection assembly configured to detect an acceleration event (See Figs. 1A-2B; See PARA 0022-0039); 
switch circuitry (See Figs. 1A-2B; See PARA 0022-0039); 
a identification module coupled to the switch circuitry (See Figs. 1A-2B; See PARA 0022-0039), 
wherein responsive to detecting the acceleration event, the detection assembly causes a change in the switch circuitry (See Figs. 1A-2B; See PARA 0022-0039), and 
wherein the module is configured to output data based on a state of the switch circuitry to indicate detection of the acceleration event (See Figs. 1A-2B; See PARA 0022-0039).
However BRANCH is silent to the language of:
a radio-frequency identification (RFID) module;
logic configured to blockchain the data output by the indicator.
TRAN further teaches:
a radio-frequency identification (RFID) module; logic configured to blockchain the data output by the indicator (See Figs. 13G, 14A; See PARA 0191-0265, 0714 blockchain…RFID).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify BRANCH to include a radio-frequency identification (RFID) module; logic configured to blockchain the data output by the indicator.
One of ordinary skill in the art would have been motivated to modify BRANCH because it would be beneficial to improve security.

With respect to Claim 14, TRAN further teaches teaches:
wherein 
the RFID module comprises a passive RFID module (See Figs. 13G, 14A; See PARA 0191-0265, 0714 RFID).  
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify BRANCH to include wherein the RFID module comprises a passive RFID module.
One of ordinary skill in the art would have been motivated to modify BRANCH because it would be beneficial to improve security.

With respect to Claim 15, TRAN further teaches teaches:
wherein 
the logic is configured to create a piece of blockchain data using a unique identifier (See Figs. 13G, 14A; See PARA 0191-0265, 0714 identifier).  
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify BRANCH to include wherein the logic is configured to create a piece of blockchain data using a unique identifier.
One of ordinary skill in the art would have been motivated to modify BRANCH because it would be beneficial to improve security.

With respect to Claim 16, TRAN further teaches teaches:
wherein 
the logic is configured to create a piece of blockchain data based on a unique identifier assigned to the indicator (See Figs. 13G, 14A; See PARA 0191-0265, 0714 identifier…blockchain).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify BRANCH to include wherein the logic is configured to create a piece of blockchain data based on a unique identifier assigned to the indicator.
One of ordinary skill in the art would have been motivated to modify BRANCH because it would be beneficial to improve security.

With respect to Claim 17, TRAN further teaches teaches:  
wherein 
the logic is configured to create a piece of blockchain data based on a unique identifier assigned to an object to which the indicator is secured (See Figs. 13G, 14A; See PARA 0191-0265, 0714 identifier…blockchain).  
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify BRANCH to include wherein the logic is configured to create a piece of blockchain data based on a unique identifier assigned to an object to which the indicator is secured.
One of ordinary skill in the art would have been motivated to modify BRANCH because it would be beneficial to improve security.

With respect to Claim 18, TRAN further teaches teaches:
wherein 
the logic is configured to create successive pieces of blockchain data by sequentially selecting entries from a table (See Figs. 13G, 14A; See PARA 0191-0265, 0714 tables…maps).  
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify BRANCH to include wherein the logic is configured to create successive pieces of blockchain data by sequentially selecting entries from a table.
One of ordinary skill in the art would have been motivated to modify BRANCH because it would be beneficial to improve security.

With respect to Claim 19, TRAN further teaches teaches:
wherein 
the logic is configured to digitally sign the blockchain data (See Figs. 13G, 14A; See PARA 0191-0265, 0714 sign).  
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify BRANCH to include wherein the logic is configured to digitally sign the blockchain data.
One of ordinary skill in the art would have been motivated to modify BRANCH because it would be beneficial to improve security.

With respect to Claim 20, TRAN further teaches teaches:
wherein 
the logic is configured to encrypt the blockchain data (See Figs. 13G, 14A; See PARA 0191-0265, 0714 encrypted).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify BRANCH to include wherein the logic is configured to encrypt the blockchain data.
One of ordinary skill in the art would have been motivated to modify BRANCH because it would be beneficial to improve security.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BRANCH (US 8,234,994) teaches IMPACT INDICATOR;
BORKHOLDER ET AL. (US 2015/0040669) teaches DEVICES, SYSTEMS AND METHODS FOR DETECTING AND EVALUATING IMPACT EVENTS;
CATO (US 2009/0133499) teaches ACCELEROMETER FOR USE WITH A TOUCH SENSITIVE DEVICE;
STEPKY (US 9,244,091) teaches PROTECTIVE HEADPIECE INCLUDING AN IMPACT SENSOR AND AN IMPACT ANNUNCIATION DEVICE;
TABLER ET AL. (US 6,195,605) teaches IMPACT MONITOR;
PETERSON ET AL. (US 2014/0253284) teaches DROP COUNTERMEASURES FOR ELECTRONIC DEVICE;
CROSSMAN ET AL. (US 2013/0060489) teaches CHARACTERIZATIN OF IMPACT EXPERIENCED AT A HEADPIECE.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2857